


EXHIBIT 10.3


SERVICENOW, INC.
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”) is made as of August
15, 2014 by and between ServiceNow, Inc., a Delaware corporation (the
“Company”), and Daniel R. McGee (“Executive”) and reinstates and amends that
certain Employment Agreement dated August 1, 2011 by and between Executive and
Company (as amended through the date hereof, the “Agreement”).
In consideration of the mutual promises, agreements and provisions contained in
this Amendment, the Parties hereby agree as follows:
1.    Reinstatement. The Agreement is hereby reinstated in its entirety as
amended by this Agreement.
2.    Term. The first sentence of Section 1.2 of the Agreement is hereby amended
and restated in its entirety to read as follows:
“1.2    Term. The term of this Agreement shall begin on the Effective Date and
shall continue until August 15, 2017, unless terminated earlier pursuant to
Section 4 herein (the “Term”).”
3.    Effectiveness. This Amendment shall become effective as of the date first
set forth above upon the execution hereof by the Company and Executive.
4.    Counterparts. This Amendment may be signed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed
one and the same document.
5.    Governing Law. The internal substantive laws, but not the choice of law
rules, of California shall govern this Amendment.
6.    Effect of Amendment. Except as expressly modified by this Amendment, the
Agreement shall remain unmodified and in full force and effect.
[Signature Page Follows]




--------------------------------------------------------------------------------




The parties have executed this Amendment as of the date first set forth above.
SERVICENOW, INC.


/s/ Frank Slootman
By: Frank Slootman
Its: Chief Executive Officer



EXECUTIVE:
DANIEL R. MCGEE
/s/ Daniel R. McGee
(Signature)







